Citation Nr: 0709455	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  00-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
disease with duodenitis and hiatal hernia, currently 
evaluated as 40 percent disabling. 

2.  Evaluation of myeloproliferative disorder, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2005, the veteran appeared at the RO and testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge, sitting in Washington, D.C.  A transcript of the 
hearing is of record.  

In May 2005, the Board increased the evaluation for the 
veteran's duodenal ulcer from 20 percent to 40 percent.  The 
veteran appealed this matter to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2006, 
counsel for the veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court, dated December 7, 
2006, granted the motion and remanded the case to the Board 
for compliance with directives specified by the Court's 
Order.  

By a rating action in June 2005, the RO granted service 
connection for myeloproliferative disorder and assigned a 10 
percent rating, effective February 23, 1998; that rating 
decision denied the veteran's claim for a total disability 
rating based on compensation by reason of his service-
connected disabilities.  

Pursuant to an April 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2006) and 38 
C.F.R. § 20.900(c) (2006).  

In February 2007, the veteran and his Attorney submitted 
additional evidence to the Board.  Although that additional 
evidence has not been considered by the RO for an initial 
review and a supplemental statement of the case, the 
appellant waived consideration of that new evidence by the 
RO.  See 38 C.F.R. §§ 19.37, 20.1304 (2006).  


FINDINGS OF FACT

1.  The veteran's duodenal ulcer disease with hiatal hernia 
is manifested by recurring episodes of epigastric distress, 
nausea, vomiting, some weight loss, and mild anemia, without 
definite impairment of health and productive of no more than 
moderately severe disability.  There is no showing of 
malnutrition, hypoglycemic symptoms, material weight loss, 
more than mild anemia, or symptomatology resulting in severe 
impairment of health.  

2.  The symptoms and manifestations of the veteran's service-
connected myeloproliferative disorder are stable, requiring 
continuous medication; however, the veteran's condition is 
not shown to require phlebotomy, nor has this disability 
required treatment using myelosuppressants.  

3.  The veteran's service-connected disabilities do not 
prevent him from obtaining substantially gainful employment.  


CONSCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
duodenal ulcer disease with duodenitis and hiatal hernia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.20, 4.114 Diagnostic Code (DC) 
Codes 7305, 7346 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for myeloproliferative disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.117, 
Diagnostic Code 7709-7704 (2006).  

3.  The criteria for a total disability evaluation due to 
individual unemployability resulting from service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.3, 4.16, 4.71a, 4.85, 4.130 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice. Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty by means of letters dated in 
September 2005 and October 2005 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the May 2006 rating decision regarding the claims of 
increased rating for myeloproliferative disorder, and 
entitlement to a TDIU.  With respect to the claims for 
increased rating for duodenal ulcer with hiatal hernia, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in January 2002 was not given prior 
to the first AOJ adjudication of that claim, the notice as 
provided by the AOJ prior to the transfer and recertification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional letters were issued April 2003 to 
March 2006.  Those letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish increased ratings for 
duodenal ulcer with duodenitis and hiatal hernia, increased 
rating for myeloproliferative disorder, and entitlement to a 
TDIU, given that he has provided testimony before the Board, 
and considering that the veteran is represented by a highly 
qualified Attorney, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."  


II.  Factual background.

The veteran's claim for an increased rating for chronic 
duodenal ulcer and service connection for myeloproliferative 
disorder was received in February 1998.  Submitted in support 
of his claims was a statement from Dr. Mark Capistrano, M.D., 
dated in February 1998, indicating that the veteran had been 
diagnosed with symptomatic essential "thrombocytopenia" in 
July 1997 after a bone marrow aspiration and biopsy.  The 
doctor noted that the veteran's condition was a form of 
myeloproliferative disorder and was expected to be permanent.  
The doctor added that the condition may transform in the 
future into an acute leukemia.  

Also submitted were treatment records from Kaiser Permanente, 
dated from January 1997 to February 1998.  A January 1997 
complete blood count reflected a platelet count of 880,000.  
A March 1997 complete blood count revealed platelet count of 
775,000.  In May 1997 a complete blood count showed a 
platelet count of 807,000. On July 1, 1997, the veteran 
underwent an evaluation for his elevated platelet count.  He 
complained of a numbness and tingling sensation, which was 
almost painful, of the toes.  He reported that he had had 
that symptomatology for five to six months.  He weighed 172 
pounds.  A complete blood count showed a platelet count of 
906,000.  The assessments were thrombocytosis versus 
thrombocythemia, and paresthesia secondary to increase in 
platelet count.  Later that month, the pathological diagnosis 
following biopsies and smears was that the features were 
consistent with essential thrombocythemia.  Also, later that 
month, his weight had dropped to 165 pounds.  In September 
1997 he weighed 160 pounds, and by October 1997 his weight 
was 154 pounds.  In December 1997 his weight was back up to 
157 pounds.  

VA medical records reveal that in January 1997 the veteran 
received follow-up treatment for peptic ulcer disease.  He 
reported that Pepcid worked about as well as Zantac and that 
he still had dyspepsia manifested by epigastric pain and 
bloating.  He indicated that he had no real symptoms of 
gastroesophageal reflux disease.  He denied any weight loss 
but reported poor appetite.  He stated that food made the 
symptoms better.  He weighed 173 pounds.  Physical 
examination revealed that the abdomen was soft.  The 
assessments were dyspepsia and history of peptic ulcer 
disease.  VA medical records reflect that in February 1998 
the veteran weighed 160 pounds.  

The veteran was afforded a VA examination in June 1998.  The 
examiner indicated that an endoscopic examination in April 
1996 revealed a normal esophagus and stomach and a 1/2 
centimeter ulcer in the duodenal bulb.  The examiner noted 
that the veteran was presently taking two tablets of Zantac 
twice daily.  The veteran claimed that if he took Zantac 
regularly, he got along pretty well, but that if he did not, 
he experienced epigastric pain, especially at night, and 
sometimes had nausea.  The examiner noted that in 1997 
myeloproliferative disease with thrombocytosis was first 
diagnosed.  The examiner also reported that the veteran 
thought he had had that disorder for many years, but the 
examiner indicated that he could not find any documentation 
of the condition being diagnosed prior to 1997.  

Physical examination revealed that the veteran was almost six 
feet tall and weighed 142 pounds.  He was very asthenic.  He 
claimed a 25-pound weight loss during the past year.  The 
abdominal examination revealed epigastric tenderness and no 
palpable organs or masses.  The diagnosis was chronic peptic 
ulcer disease, for which he received VA outpatient treatment 
and he was on long-term Zantac therapy.

In July 1998, the veteran underwent a VA upper 
gastrointestinal (UGI) study, which revealed erosive 
gastritis and a deformed duodenal bulb without ulcer.  There 
was an incidental note of a mid-gut rotation/fixation 
abnormality, but UGI study was otherwise negative.  VA 
medical records show that in September 1998 the veteran's 
weight ranged from 162 to 163 pounds.  

The veteran underwent another VA examination in September 
2000.  The examiner noted that the myeloproliferative disease 
was first diagnosed in 1997 because the veteran had some 
changes manifested by numbness and tingling in his hands and 
feet.  The examiner reported that the veteran underwent a 
workup at his private medical provider and that the provider 
discovered that he had a high platelet count.  The examiner 
indicated that the disorder was not proven to be present 
until five to six years after discharge from service.  The 
examiner noted that no one can be sure when the condition 
started or was laying dormant, but it was not likely that he 
had any symptoms of it when he was in service.  The examiner 
indicated that he cannot really connect it to service.  The 
examiner stated that the etiology of myeloproliferative 
disease was unknown.  

The examiner noted that the veteran had proven peptic ulcer 
disease and a small hiatal hernia with gastroesophageal 
reflux disease that was symptomatic.  The examiner indicated 
that the veteran had been taking Ranitidine for the last few 
years and that the medicine seemed to have really controlled 
most of his symptoms.  The examiner reported that the last 
big flare-up of his ulcer was about a year ago and that he 
had real good control of the reflux on body position by 
having a special diet and taking Ranitidine.  The examiner 
indicated that the symptoms had improved rather than 
worsened.  

Physical examination, which included an examination of the 
abdomen, was normal.  A blood workup revealed that hemoglobin 
was 11.5 grams/deciliter, with the normal range being from 13 
to 17.3 grams/deciliter.  The diagnoses were 
myeloproliferative bone marrow disease, elevated platelet 
count secondary to the bone marrow disease, and peptic ulcer 
disease with hiatal hernia and reflux disease.  The examiner 
noted that the gastrointestinal disorder had very much 
improved under medication and that it had improved since 
service because the veteran was on a proper diet and 
medication.  The examiner indicated that it was unknown how 
long the bone marrow disease with elevated platelet count had 
been present, but that it seemed unlikely that he had any 
symptoms of the disorder while in service.  The examiner 
stated that the long-term period of five to six years between 
discharge from service and the onset of symptoms would make 
it less likely to have been present in service.  

VA medical records reflect that, when seen in August 2001, it 
was noted that the veteran denied any current chest pain, 
dyspnea, dysuria, or arthralgias.  It was noted that his labs 
showed anemia with hct of 27 and normal chemistries.  Also in 
August 2001, the veteran reported a six-month history of 
chest discomfort.  A computed tomography (CT) scan of the 
chest revealed a mass in the left lung.  A biopsy revealed 
undifferentiated large cell carcinoma.  In September 2001 the 
veteran weighed 160 pounds.  He reported that he lost 13 
pounds over the past four years due to a decrease in 
appetite.  In October 2001 he weighed 162 pounds.  In 
November 2001 his weight was 155 pounds, but by December 2001 
the veteran weighed 157 pounds.  Blood workups from August 
2001 to January 2002 reflect that hemoglobin ranged from 8.4 
to 12 grams/deciliter.  

VA medical records reflect that in January 2002 the veteran 
complained of some esophagitis, but denied any melena.  The 
assessments included esophagitis and anemia.  In February 
2002 he weighed 158 pounds.  In May 2002 the assessments 
included macrocytic anemia and the veteran weighed 154 
pounds.  In October 2002 it was indicated that the veteran 
had occasional problems swallowing but no choking; that 
month, he weighed 157 pounds.  In January and February 2003, 
the veteran's weight was reported as 155 pounds.  When seen 
in April 2003, the veteran reported that he had been having 
some persistent dysphagia, which he said began around the end 
of radiation treatment.  He indicated that he had 
symptomatology with solids, but not liquids, and that his 
symptomatology was associated with mild odynophagia.  The 
veteran denied a prior diagnosis of anemia before beginning 
chemotherapy treatment, but it was noted that the veteran had 
had mild anemia since at least 1999.  The impressions 
included macrocytic anemia and dysphagia.  Also, he was 
weighed twice in April 2003, and his weights were recorded as 
151 and 158 pounds.  

The veteran underwent another VA examination in May 2003.  
The examiner noted that the veteran recently underwent UGI 
series that was limited to the esophagus and esophagogastric 
junction and that it was reported as normal barium esophagram 
without any reflux seen. The veteran reported that he took 
Ranitidine twice a day. The examiner noted that it pretty 
well controlled his symptoms, but the veteran added that he 
had pain in his stomach everyday.  The veteran indicated that 
his stomach pain lasted 20 minutes each time and usually 
occurred upon arising early in the morning and after he went 
to bed at night.  The veteran also noted that he had some 
swallowing difficulties.  The veteran reported no bleeding, 
no specific dysphagia, and no heartburn or indigestion.  The 
examiner noted that apparently the veteran's pain was in the 
lower part of the upper mid abdomen.  The veteran was six 
feet tall and weighed 150 pounds.  The veteran reported that 
he weighed 145 pounds one year ago, 160 pounds two years ago, 
and 175 pounds in 1998.  

Physical examination revealed no abdominal scars.  The 
veteran did not completely relax, but the examiner was unable 
to palpate the spleen, liver, or an abdominal mass. The 
examiner indicated that the veteran's current weight was 
close to his normal weight, but just a bit below it. The 
veteran underwent a UGI series, which revealed a duodenal 
bulbar deformity and was otherwise unremarkable. The examiner 
indicated that this UGI series showed no active ulcer.  The 
impression was status post H pylori duodenal ulcer.  

VA medical records show that in November 2003 and in 
September 2004 the veteran weighed 170 and 155 pounds, 
respectively.  In November 2003 his hemoglobin was 12.0 
grams/deciliter.  

The veteran underwent a VA examination in October 2004.  He 
reported that he still had occasional epigastric pain.  He 
indicated that he was currently using Coumadin and that he 
had a history of a small amount of blood in his stools.  He 
noted that the treatment for his lung cancer was stressful.  
He reported that food relieved the epigastric pain, but that 
he had little or no appetite and ate irregularly.  He 
indicated that his current medication was Zantac, taken twice 
daily.  Physical examination of the abdomen revealed no 
tenderness.  There was positive bowel sounds in all four 
quadrant, and percussion was resonant throughout the abdomen.  
A H. pylori test was positive, and gastric levels were 
normal.  The diagnosis was documented duodenal ulcer disease, 
which had been exacerbated due to the stress of chemotherapy 
for lung cancer and the fact that he was on Coumadin.  

VA medical records reflect that in December 2004 the 
veteran's weight ranged between 159 and 162.  In January 2005 
the veteran had shoulder pain that was chronic and most 
likely secondary to his cancer.  In January 2005 he was 
weighed twice and his weights were 157 and 159 pounds.  

At the April 2005 videoconference hearing, the veteran 
testified that his gastrointestinal symptomatology was 
stomach pain, which caused insomnia and occurred at least 
three times a week.  He reported that he had loss of 
appetite.  He indicated that he had had an 18-to-20-pound 
weight loss between 1994 and 2000.  He stated that in 1994 he 
weighed 170 pounds and that he now weighed 152 pounds.  As to 
the myeloproliferative disorder, he indicated that he first 
noticed intermittent itching in his hands and toes in 1981 or 
1982.  He claimed that he underwent bone marrow studies in 
1992 at which time it was discovered that he had a leukemia 
gene.  

Received in September 2005 were VA progress notes, dated from 
January 2005 to September 2005.  In April 2005, the veteran 
weighed 154 pounds.  When seen on April 29, 2005, his weight 
was reported as 149 pounds; later in May 2005, his weight was 
reported as 152.4 pounds.  

The veteran was afforded a VA examination in November 2005, 
at which time the veteran reported some epigastric 
discomfort, especially when he eats spicy foods.  The veteran 
indicated that he sometimes felt nauseated and an 
esophagogram in April 2003 that showed normal function of the 
esophagus.  No evidence of stricture or hiatal hernia was 
seen.  No reflux was reported.  The veteran had an upper GI 
series in May 2003 that showed deformity of the duodenal 
bulb, but no evidence of active ulcer.  On examination, it 
was noted that the veteran weighed 139 pounds; he was 
described as extremely thin.  The diagnoses included history 
of peptic ulcer disease with history of active ulcer in the 
past but latest upper GI series has shown only deformity of 
the duodenum and no documentation of hiatal hernia or 
gastroesophageal reflux.  The examiner stated that, because 
of the service-connected peptic ulcer disease and other 
service-connected conditions, it would be the opinion of the 
examiner that the current complaints and findings would not 
prevent employment.  However, the examiner opined that the 
veteran's carcinoma of the lung with metastasis and 
congestive heart failure would most likely prevent any type 
of employment at this time.  

An examination for evaluation of the esophagus and hiatal 
hernia was conducted in February 2006.  It was noted that the 
veteran had an H-pylori test which was positive in 2004.  His 
current medications included Omeprazole 20 mg once a day and 
he indicated that the new medication has really been helping 
him.  He indicated that he now only had occasional vomiting, 
but he does not have blood in the vomit.  The veteran 
indicated that he had not been working because of his lung 
cancer.  The veteran did complain of occasional difficulty 
swallowing, but that has been occurring since cervical spine 
surgery in 1995.  On examination, the veteran's liver spleen 
was normal, but his liver edge was palpable; however, it was 
not tender.  He did have epigastric tenderness with no 
splenomegaly.  The veteran had no peristaltic sounds.  The 
impression was duodenal ulcer and hiatal hernia, with 
continued problems about three to four times a week, giving 
rise to pain and occasional vomiting.  

An examination for evaluation of hemic disorders was also 
conducted in February 2006.  It was noted that the veteran 
was diagnosed with essential thrombocythemia a while ago in 
1997; he had a bone marrow testing performed in July 1997, 
which showed essential thrombocythemia with increased iron 
stores and focal and neutrophil hypersegmentation.  It was 
noted that his thrombocythemia seemed to be well controlled 
at the present time.  His last platelet count was 513,000 and 
it has not changed much throughout the last two to three 
years.  He was currently on hydroxyurea for that condition 
and he has had no residuals from the thrombocythemia.  The 
diagnosis was thrombocythemia diagnosed in July 1997 and bone 
marrow showed essential thrombocythemia with increased iron 
stores and focal neurophil hypersegmentation with no 
residuals from that.  

Received in May 2006 were VA progress notes, dated from 
September 2005 to April 2006.  Received in February 2007 were 
additional VA progress notes, dated from August 2005 to 
August 2006.  These records essentially show treatment for 
lung cancer.  


III.  Legal Analysis-ratings.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2006).  
After careful review of the evidentiary record, the Board 
concludes that the veteran's gastrointestinal and 
myeloproliferative disorders have not changed and uniform 
evaluations are warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Duodenal ulcer disease with duodenitis and hiatal hernia.

The veteran's duodenal ulcer has been rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305, duodenal ulcer.  Under this 
criteria, a 10 percent rating requires recurring symptoms 
once or twice a year.  A 20 percent rating requires medical 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations.  A 40 
percent rating requires moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A 60 percent 
rating is assigned for severe impairment, only partially 
relieved by standard therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305.  

The condition is alternatively evaluated by analogy under 
Diagnostic Code 7346, hiatal hernia.  Pursuant to Diagnostic 
Code 7346, a 60 percent rating is warranted where the 
evidence shows symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or where 
the evidence shows other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is 
warranted where the evidence shows persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  

Hypertrophic gastritis (identified by gastroscope) is rated 
under Diagnostic Code 7307. A 30 percent rating is warranted 
for chronic hypertrophic gastritis with multiple small eroded 
or ulcerated areas and symptoms. A 60 evaluation requires 
chronic hypertrophic gastritis with severe hemorrhages or 
large ulcerated or eroded areas. Atrophic gastritis is a 
complication of a number of diseases, including pernicious 
anemia, is rated based on the underlying condition.

Stricture of the esophagus is rated under Diagnostic Code 
7203.  A severe stricture of the esophagus, permitted liquids 
only, warrants a 50 percent rating.  

For anemia manifested by hemoglobin of 8 grams/100 
milliliters or less with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath, a 30 percent rating is warranted.  A 70 percent 
evaluation requires hemoglobin of 7 grams/100 milliliters or 
less with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute), or 
syncope (three episodes in the last six months).  38 C.F.R. 
§ 4.117, Diagnostic Code 7700 (2006).   


Effective July 2, 2001, during the pendency of this appeal, 
the definition of weight loss underwent revision.  See 66 
Fed. Reg. 29,488 (May 31, 2001).  

Prior to July 2, 2001, 38 C.F.R. § 4.112 provided that minor 
weight loss or greater losses of weight for periods of brief 
duration were not considered of importance in rating. Rather, 
weight loss became of importance where was an appreciable 
loss that was sustained over a period of time. In evaluating 
weight loss generally, consideration would be given not only 
to standard age, height and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicated that there had been a significant 
weight loss with an inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).

Effective July 2, 2001, 38 C.F.R. § 4.112 provides that 
substantial weight loss is defined as a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three or more months.  Minor weight loss is a 10 to 20 
percent loss of the individual's baseline weight, sustained 
for three or more months.  Inability to gain weight means the 
individual has experienced substantial weight loss and is 
unable to regain it despite appropriate therapy.  Baseline 
weight is defined as the average weight for the two-year 
period preceding the onset of the disease.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113.  


Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

In accordance with Diagnostic Code 7305, a 60 percent rating 
is applicable if the gastrointestinal disorder is severe, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 38 C.F.R. § 4.114 (2006).  In 
this regard, the Board notes that the evidence of record 
reflects that the veteran has had weight loss, and the record 
documented laboratory findings of anemia; however, the 
medical evidence does not show that the veteran has suffered 
any hematemesis or melena.  There is no indication that the 
veteran has ever needed a transfusion due to blood loss, nor 
did he have any hospitalizations for his duodenal ulcer other 
than for diagnostic testing.  During the most recent VA 
examination in February 2006, the veteran indicated that he 
now only has occasional vomiting, but he does not have any 
blood in the vomit.  The only finding reported on examination 
was epigastric tenderness.  The examiner specifically noted 
that the veteran took medication everyday which has been 
helping his symptoms.  Therefore, the veteran's symptoms of 
anemia and weight loss are not shown to be productive of a 
definite impairment of health.  Consequently, while the 
veteran has been noted to have mild anemia and periodic 
vomiting in the past, the Board notes that such 
symptomatology is consistent with a 40 percent disability 
rating.  In the absence of pain only partially relieved by 
standard ulcer therapy, and the veteran's own denial of 
current symptomatology beyond occasional vomiting, the 
evidence is clearly not in support of a rating greater than 
40 percent.  The Board finds, therefore, that the criteria 
for a higher rating based on the criteria for chronic ulcer 
disease are not met.  

The Board acknowledges that, during the appeal period, the 
veteran has required changes in medication for pain caused by 
his duodenal ulcer.  Clearly, the condition is not cured and 
requires the use of medication.  As such, the Board believes 
that the records demonstrate moderately severe impairment due 
to intercurrent episodes of abdominal pain partially relieved 
by ulcer therapy.  However, a 60 percent rating under 
Diagnostic Code 7305 requires a severe impairment, only 
partially relieved by standard therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  While the veteran experiences pain only partially 
relieved by medication, his symptoms are to be considered, 
but not determinative of the criteria for a 60 percent 
rating.  Overall, his symptoms do not reflect a severe 
impairment productive of definite impairment of health.  

In addition to the service-connected duodenal ulcer disease, 
the medical evidence indicates that the veteran's 
gastrointestinal symptoms are due to a hiatal hernia with 
duodenitis.  Although the evidence does not show that the 
additional diagnoses are related to service or the service-
connected peptic ulcer disease, the Board will consider 
whether a higher rating is warranted under the diagnostic 
code pertaining to a hiatal hernia.  Significantly, under the 
Diagnostic Code 7346, a 60 percent rating is warranted where 
the evidence shows symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or where the evidence shows other symptom combinations 
productive of severe impairment of health.  The evidence of 
record indicates that the veteran has pain and occasional 
vomiting; however, he does not have material weight loss, 
hematemesis or melena with moderate anemia.  It is noteworthy 
that, an upper GI series performed in 2003 showed only 
deformity of the duodenum and no documentation of hiatal 
hernia or gastroesophageal reflux.  As shown above, the 
gastrointestinal symptoms have not resulted in severe 
impairment of health.  The Board finds, therefore, that the 
criteria for a higher rating based on the criteria for a 
hiatal hernia are not met.  Because the criteria for a higher 
rating are not met under either diagnostic code, the Board 
has determined that the preponderance of the evidence is 
against the claim of entitlement to a disability rating in 
excess of 40 percent for duodenal ulcer disease.  

The Board also finds that the manifestations attributable to 
the combination of duodenal ulcer and hiatal hernia are not 
of such severity as to warrant elevation to a 60 percent 
evaluation.  As noted in 4.113 and 4.114, duodenal ulcer and 
hiatal hernia are co-existing diseases that do not lend 
themselves to distinct and separate evaluations without 
violating the rule against pyramiding.  More specifically, 
the documentation of the hiatal hernia and reflux has been 
rare or intermittent and such manifestation does not warrant 
or require elevation of the predominant duodenal ulcer.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b) (1) 
(2006).  The evidence does not show that the peptic ulcer 
disease has resulted in frequent hospitalizations.  In 
addition, the evidence does not show that the duodenal ulcer 
disease has caused marked interference with employment.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.  

B.  Myeloproliferative disorder.

As shown by the record, service connection for 
Myeloproliferative disorder was established by the RO in 
rating action effected in June 2005, at which time a 10 
percent rating was assigned under DC 7704, effective from 
February 23, 1998.  

Under 7704, polycythemia vera is 10 percent disabling where 
it is stable, with or without continuous medication.  38 
C.F.R. § 4.117, DC 7709.  Where it requires a phlebotomy, a 
40 percent rating is assignable; a 100 percent rating is for 
assignment during periods of treatment with myelosuppressants 
and for three months following cessation of such therapy.  
Id.  

In this case, the medical evidence of record reveals that the 
veteran has thrombocythemia.  The record indicates that the 
veteran's condition is well controlled at the present time.  
It was noted that he was currently taking hydroxyurea and he 
has had no residuals from the thrombocythemia.  And, there is 
no indication that to date the veteran's symptoms have 
required treatment by phlebotomy.  Therefore, the criterion 
for a 40 percent disability evaluation has not been met.  
Although he is currently taking medication that depresses his 
bone marrow function, as noted above, the symptoms of his 
thrombocythemia have not required treatment with 
myelosuppressants.  Accordingly, the current level of 
disability does not warrant a 100 percent rating.  
Furthermore, the Board notes that the record does not reveal 
that the veteran currently suffers from complications such as 
hypertension, gout, stroke or thrombotic disease; therefore, 
separate ratings for such disorders, as provided for by the 
Note to Diagnostic Code 7704, are not warranted at this time.  

Consideration of a claim under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 3.321(b) (1) is not warranted here.  
The veteran testified that he has never been hospitalized to 
treat this disability.  Accordingly, the Board finds that the 
current level of disability does not reflect a circumstance 
that renders impractical the application of the regular 
Rating Schedule, and at this time no further action is 
warranted with regard to 38 C.F.R. § 3.321(b)(1).  

IV.  Legal Analysis-Entitlement to TDIU.

The veteran has contended that he is currently unable to 
pursue substantially gainful employment due to his service-
connected disabilities.  The veteran is currently service 
connection for chronic duodenal ulcer disease with duodenitis 
and hiatal hernia, rated as 40 percent disabling, 
myeloproliferative disorder, rated as 10 percent disabling, 
and spontaneous right pneumothorax, hemorrhoids, and 
pseudofolliculitis barbae, each evaluated as 0 percent 
disabling.  The veteran has a combined rating of 50 percent.  

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).  

Based on the veteran's schedular evaluations, he does not 
meet the rating percentage requirements under 38 C.F.R. 
§ 4.16(a).  Based on this fact, the veteran's claim for TDIU 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  See 38 C.F.R. § 4.16(a).  The Board 
has also considered the provisions of section 4.16(b) (which 
may not be granted directly by the Board).  However, the 
veteran has not directly alleged that he was forced to retire 
from his postal maintenance work as a result of his duodenal 
ulcer or his myeloproliferative disorder.  Furthermore, he 
has presented no proof that he is unemployable due to service 
connected disabilities or disability.  The medical opinion of 
November 2005 found that the veteran's service-connected 
conditions would not prevent employment; rather, the VA 
examiner stated that the veteran's non-service connected 
carcinoma of the lung with metastases and congestive heart 
failure would most likely prevent any type of employment.  
The Board finds that the medical opinion provided by an 
unbiased medical professional is more probative than the 
veteran's own unsupported opinion.  Moreover, there is no 
indication that the veteran's other service-connected 
conditions either individually or in combination result in 
any occupational impairment.  There is no evidence that the 
veteran's service-connected disabilities cause marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization due 
to those disabilities which renders impractical the use of 
the regular schedular standards.  38 C.F.R. § 3.321.  The 
record does not establish unemployability due to service-
connected disability.  38 C.F.R. § 4.16(b).  Accordingly, the 
Board finds that a total rating based on unemployability due 
to service-connected disability is not warranted.  


ORDER

Entitlement to a rating in excess of 40 percent for duodenal 
ulcer disease with duodenitis and hiatal hernia is denied.  

Entitlement to a rating in excess of 10 percent for 
myeloproliferative disorder is denied.  

A total rating for compensation on the basis of individual 
unemployability is denied.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


